Case: 15-10773         Document: 00513572351            Page: 1      Date Filed: 06/29/2016




               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                        No. 15-10773                                 June 29, 2016
                                      Summary Calendar
                                                                                     Lyle W. Cayce
                                                                                          Clerk
EDWARD SANCHEZ,

                                                      Petitioner-Appellant,
v.

RODNEY W. CHANDLER,

                                                      Respondent-Appellee.


                     Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 4:15-CV-458


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Edward Sanchez, federal prisoner # 35757-044, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition for lack of jurisdiction.
Because Sanchez fails to challenge the district court’s determination that it
lacks jurisdiction, we AFFIRM.
       Sanchez attacks the validity of his sentence in his § 2241 petition. A
petitioner can attack the validity of his conviction and sentence in a § 2241
petition if he can meet the requirements of the savings clause of § 2255(e). 1

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       1 Because Sanchez is proceeding under § 2241, he is not required to obtain a COA to pursue

his appeal. See Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). A writ of habeas corpus filed
under § 2241 and a motion to vacate, set aside, or correct a sentence filed under § 2255 are “distinct
     Case: 15-10773         Document: 00513572351             Page: 2     Date Filed: 06/29/2016


                                          No. 15-10773

Kinder v. Purdy, 222 F.3d 209, 212 (5th Cir. 2000). The petitioner shoulders
the burden of affirmatively showing that the remedy under § 2255 would be
“inadequate or ineffective to test the legality of his detention.” § 2255(e); Reyes-
Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001). To make this
showing, the petitioner must establish that his claim (1) “is based on a
retroactively applicable Supreme Court decision which establishes that the
petitioner may have been convicted of a nonexistent offense” and (2) “was
foreclosed by circuit law at the time when the claim should have been raised
in the petitioner’s trial, appeal, or first § 2255 motion.” Reyes-Requena, 243
F.3d at 904.
       Sanchez does not challenge the district court’s determination that he
failed to show that his claim was based on a retroactively applicable Supreme
Court decision. Accordingly, he has failed to demonstrate any error in the
district court’s dismissal of his § 2241 petition. 2 See Brinkmann v. Dallas Cnty.
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
       AFFIRMED.




mechanisms for seeking post-conviction relief.” Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
Section 2255 is the primary mechanism for collaterally attacking a federal sentence, while § 2241 is
the proper procedural vehicle for challenging the manner in which a sentence is executed. Id. Because
Sanchez’s § 2241 claims attacked the validity of his sentence, the district court did not err in
determining that the claims would be properly brought in a § 2255 motion thus that § 2255(e)’s savings
clause requirements must be met in order for Sanchez to bring his § 2241 petition. See id.
        2 Sanchez argues for the first time on appeal that the enhancement of his sentence pursuant

to 21 U.S.C. § 841(b)(1)(B)(iii) was unconstitutional because he was not given sufficient notice of the
enhancement and because the district court failed to properly inquire about the prior conviction on
which the enhancement was based. We normally do not consider § 2241 claims made for the first time
on appeal. Wilson v. Roy, 643 F.3d 433, 435 n.1 (5th Cir. 2011) (refusing to entertain § 2241 arguments
when raised for the first time on appeal) (citing Page v. U.S. Parole Comm’n, 651 F.2d 1083, 1087 (5th
Cir. Unit A 1981)).
                                                  2